IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,


AT AUSTIN



 



NO. 3-93-485-CR



OSCAR ALCALA,


	APPELLANT

vs.



THE STATE OF TEXAS,


	APPELLEE

 


FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY


NO. 39,088, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING

 



PER CURIAM


	This is an appeal from a judgment of conviction for assault. 
Punishment was assessed at confinement for 43 days and a $100.00 fine.
	Appellant has filed a motion to withdraw the appeal.  No decision
of this Court has been delivered.  The motion is granted and the appeal is
dismissed.  See Tex. R. App. P. 59(b).


Before Justices Powers, Jones and Kidd
Dismissed on Appellant's Motion
Filed:   December 22, 1993
Do Not Publish